El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El 3 de septiembre del actual se presentó en este caso una moción “solicitando prórroga para radicar el récord ta-quigráfico.” El 9 volvió a archivarse otra moción entera-mente igual. Como motivo se alega que el primer'abogado del acusado renunció su representación y al hacerse cargo de la defensa el segundo se dió cuenta de que el “récord ta-quigráfico” no había sido incluido en la transcripción archi-vada en la Secretaría de esta corte.
La transcripción archivada consta de copias de la acusa-ción, de las instrucciones al jurado, del fallo y la sentencia y del escrito de apelación, y fué certificada por el Secreta-rio de la corte sentenciadora el 18 de junio de 1925.’
En tal fecha aún no estaba en vigor la ley No. 4 de 1925 enmendatoria del artículo 356 del Código de Enjuiciamiento Criminal. El Secretario de la Corte de Distrito no tenía el deber de enviar relación del caso alguna o pliego de excep-ciones, a menos que tales documentos formaran parte de los autos. El sistema de las transcripciones taquigráficas sólo se’aplicaba entonces a los procedimientos civiles. Además, aun cuando fuera aplicable la dicha ley No. 4 de 1925, ha-bría que concluir que el apelante no ejercitó en tiempo su derecho. La transcripción debe solicitarse dentro de los diez días de archivada la apelación. Leyes de 1925, página 111.

No cabe, pues, conceder la prórroga que se solicita.

El Juez Asociado Sr. Wolf no tomó parte en la resolu-ción de este caso.